Dismissed and Opinion Filed October 27, 2014




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00208-CV

                                 WILLIE G. COOKS, Appellant
                                            V.
                                  DISCOVER BANK, Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-12257

                              MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Myers
                                    Opinion by Justice Francis
       Discover Bank sued Willie G. Cooks for breach of contract for failure to pay the balance

due and owing on a credit agreement. When Cooks failed to answer the suit, the Bank moved for

default judgment. The trial court granted the motion and rendered a default judgment against

Cooks for $8,279.81, costs, and post-judgment interest. Cooks, representing himself, appealed.

       Cooks filed a brief with this Court. Among other things, Cooks’s brief failed to contain

any argument of his issues or citations to the record or legal authority. After reviewing his brief,

this Court notified him the brief was deficient because it did not satisfy the requirements of rule

38 of the Texas Rules of Appellate Procedure. Specifically, the Court noted the brief failed to

comply with rule 38.1(a), (b), (c), (d), (f), (g), (h), (i), (j), and (k). Appellant was given ten days

to file an amended brief correcting the deficiencies. The letter warned that the failure to file an
amended brief may result in the dismissal of the appeal without further notice. Appellant failed

to file an amended brief.

          An individual who is a party to civil litigation has the right to represent himself at trial

and on appeal. TEX. R. CIV. P. 7; Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 894,

895 (Tex. App.—Dallas 2010, no pet.). That right, however, carries with it the responsibility of

adhering to our rules of evidence and procedure, including the rules of appellate procedure if the

party chooses to represent himself on appeal. Id. Courts regularly caution pro se litigants that

they will not be treated differently than a party who is represented by a licensed attorney. Id.

          Here, appellant’s brief is wholly deficient under our rules.          Although given an

opportunity to correct the deficiencies, appellant failed to do. Accordingly, we dismiss the

appeal.



130208F.P05
                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE




                                                  –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIE G. COOKS, Appellant                         On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00208-CV        V.                       Trial Court Cause No. DC-12-12257.
                                                   Opinion delivered by Justice Francis;
DISCOVER BANK, Appellee                            Justices Lang-Miers and Myers
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DISCOVER BANK recover its costs of this appeal from
appellant WILLIE G. COOKS.


Judgment entered October 27, 2014.




                                             –3–